Exhibit 10.3

AMENDED AND RESTATED SERVICING AGREEMENT

THIS AMENDED AND RESTATED SERVICING AGREEMENT (this “Agreement”) is made as of
February 28, 2014 by and between Hennessy Funds Trust, a Delaware statutory
trust (the “Trust”), on behalf of each of its investment series set forth on
Schedule A hereto as it may be amended from time to time (hereinafter referred
to each as a “Fund” and together as the “Funds”), and Hennessy Advisors, Inc., a
California corporation (“HNNA”).

RECITALS

WHEREAS, the Trust is engaged in business as a diversified open-end management
investment company and HNNA serves as investment adviser to the Funds pursuant
to one or more investment advisory agreements with the Trust (the “Advisory
Agreements”);

WHEREAS, the Trust and HNNA previously entered into a Servicing Agreement, dated
as of July 1, 2005, pursuant to which the Trust retained HNNA to perform
services to certain of the Funds that are in addition to the services that HNNA
performs for such Funds pursuant to the Advisory Agreements (the “Original
Agreement”); and

WHEREAS, in connection with a reorganization effective as of February 28, 2014
that resulted in the creation of new investment series of the Trust, the Trust
and HNNA desire to amend and restate the Original Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the Trust on behalf of the Funds and HNNA do mutually promise and
agree as follows:

1. Duties of HNNA. The Trust hereby employs HNNA to provide “Administrative
Support Services” to the Funds. “Administrative Support Services” shall include:
(a) maintaining an “800” number that current shareholders may call to ask
questions about the Funds or their accounts with the Funds; (b) assisting
shareholders in processing exchange and redemption requests; (c) assisting
shareholders in changing dividend options, account designations and addresses;
(d) responding generally to questions of shareholders; and (e) providing such
other similar services as the Trust shall request. “Administrative Support
Services” shall not include services HNNA is required to perform under the
Advisory Agreements, including investment advisory services.

2. Expenses. HNNA assumes the responsibility, and shall pay, for maintaining the
staff and personnel necessary to perform its obligations under this Agreement.

3. Compensation of HNNA. For the services rendered by HNNA under this Agreement,
each Fund shall pay to HNNA at the end of each calendar month a servicing fee
based on the average daily net assets of such Fund for such month, as determined
by valuations made as of the close of each business day during the month. The
servicing fee payable by each Fund is set forth on Schedule A hereto. For any
month in which this Agreement is not in effect for the entire month, such fee
shall be reduced proportionately on the basis of the number of calendar days
during which it is in effect and the fee computed upon the average daily net
assets of the business days during which it is so in effect.

4. Duration and Termination. This Agreement shall become effective as of the
date first above written and shall remain in force with respect to each Fund so
long as its continuance is

 

1



--------------------------------------------------------------------------------

specifically approved with respect to each Fund at least annually by a majority
of those trustees who are not parties to this Agreement or “interested persons”
(as such term is defined in the Investment Company Act of 1940, as amended) of
any such party (the “Disinterested Trustees”). This Agreement may be terminated
by either party on sixty (60) days’ written notice to the other party.

5. Amendments. This Agreement may be amended by the mutual consent of the
parties; provided, however, that in no event may it be amended without the
approval of a majority of the Disinterested Trustees.

6. Obligations of the Trust. The name “Hennessy Funds Trust” and references to
the trustees of Hennessy Funds Trust refer respectively to the Trust created and
the trustees, as trustees but not individually or personally, acting from time
to time under a Trust Instrument dated as of September 16, 1992, as amended,
which is hereby referred to and a copy of which is on file with the Secretary of
the State of Delaware. The obligations of Hennessy Funds Trust entered into in
the name or on behalf thereof by any of the trustees, representatives or agents
of the Trust are made not individually, but in such capacities, and are not
binding upon any of the trustees, shareholders, or representatives of the Trust
personally, but bind only the Trust property, and all persons dealing with any
class of shares of the Trust must look solely to the Trust property belonging to
such class for the enforcement of any claims against the Trust.

(Signature page follows.)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day first above written.

 

HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President and Chief Executive Officer HENNESSY FUNDS TRUST
By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President

Signature Page to Amended and Restated Servicing Agreement



--------------------------------------------------------------------------------

SCHEDULE A

(as of February 28, 2014)

 

Name of Fund

   Servicing Fee per Annum
(as a % of average daily net assets)  

Hennessy Cornerstone Growth Fund

     0.10 % 

Hennessy Cornerstone Mid Cap 30 Fund

     0.10 % 

Hennessy Cornerstone Large Growth Fund

     0.10 % 

Hennessy Cornerstone Value Fund

     0.10 % 

Hennessy Large Value Fund

     0.10 % 

Hennessy Total Return Fund

     0.10 % 

Hennessy Balanced Fund

     0.10 % 

Hennessy Japan Fund

     0.10 % 

Hennessy Japan Small Cap Fund

     0.10 % 

 

Schedule A